                                                      Case 2:20-cv-01382-JAD-VCF Document 51 Filed 08/17/21 Page 1 of 4




                                                  1 Scott S. Thomas
                                                    Nevada Bar No. 7937
                                                  2 sst@paynefears.com
                                                    Sarah J. Odia
                                                  3 Nevada Bar No. 11053
                                                    sjo@paynefears.com
                                                  4 PAYNE & FEARS LLP
                                                    6385 S. Rainbow Blvd., Suite 220
                                                  5 Las Vegas, Nevada 89118
                                                    Telephone: (702) 851-0300
                                                  6 Facsimile: (702) 851-0315
                                                    Attorneys for Plaintiff/Counter Defendant
                                                  7 Capitol Specialty Insurance Corporation

                                                  8
                                                                                  UNITED STATES DISTRICT COURT
                                                  9
                                                 10                                    DISTRICT OF NEVADA

                                                 11   CAPITOL SPECIALTY INSURANCE                     Case No.: 2:20-cv-1382-JAD-VCF
PAYNE & FEARS LLP




                                                      CORPORATION, a Wisconsin corporation,
                                                 12   as assignee of UNITED CONSTRUCTION
               6385 S. RAINBOW BLVD, SUITE 220




                                                      COMPANY,
                  LAS VEGAS, NEVADA 89118




                                                 13
                      ATTORNEYS AT LAW




                                                                                                      STIPULATION AND [PROPOSED]
                         (702) 851-0300




                                                                    Plaintiff,
                                                 14                                                   ORDER TO EXTEND DISCOVERY
                                                                                                      DEADLINES
                                                 15          v.
                                                                                                      (First Request)
                                                 16   STEADFAST INSURANCE COMPANY, a
                                                      Delaware corporation; ARCH SPECIALTY
                                                 17   INSURANCE COMPANY, a Missouri
                                                      Corporation; and RHP MECHANICAL
                                                 18   SYSTEMS, a Nevada corporation, STATE
                                                      NATIONAL INSURANCE COMPANY,
                                                 19   INC., a Texas corporation; and AXIS
                                                      SURPLUS INSURANCE COMPANY, an
                                                 20   Illinois corporation,
                                                 21
                                                                    Defendants.
                                                 22
                                                      AND RELATED COUNTERCLAIM
                                                 23

                                                 24         Plaintiff/Counter-Defendant Capitol Specialty Insurance Corporation as assignee of United

                                                 25 Construction Company (“CapSpecialty”), Defendant Steadfast Insurance Company (“Steadfast”),

                                                 26 Defendant/Counter-Claimant Arch Specialty Insurance Company (“Arch”), and Defendant RHP

                                                 27 Mechanical Systems (“RHP”), by and through their respective counsel of record, hereby stipulate

                                                 28 to extend certain deadlines within the Scheduling Order entered by this Court on March 24, 2021
                                                      Case 2:20-cv-01382-JAD-VCF Document 51 Filed 08/17/21 Page 2 of 4




                                                  1 (ECF No. 32) by ninety (90) days pursuant to LR 26-4.

                                                  2          The parties request the extension due to the recent addition of two new defendants to this

                                                  3 case on July 13, 2021, State National Insurance Company, Inc. (“State National”) and AXIS

                                                  4 Surplus Insurance Company (“AXIS”). (See, ECF Nos. 37).

                                                  5          1.      Discovery That Has Been Completed

                                                  6          The parties have completed the following discovery:

                                                  7          •       The parties have served their initial disclosures of documents and witnesses;
                                                  8          •       CapSpecialty served written discovery requests on Steadfast on April 20, 2021, and
                                                  9                  Steadfast served responses on June 21, 2021;
                                                 10          •       CapSpecialty served written discovery requests on RHP on June 17, 2021;
                                                 11          •       Steadfast served written discovery requests on CapSpecialty on April 19, 2021, and
PAYNE & FEARS LLP




                                                 12                  CapSpecialty served responses on June 21, 2021 and supplemental responses on
               6385 S. RAINBOW BLVD, SUITE 220
                  LAS VEGAS, NEVADA 89118




                                                 13                  July 23, 2021; and
                      ATTORNEYS AT LAW


                         (702) 851-0300




                                                 14          •       RHP served written discovery requests on CapSpecialty on July 22, 2021.
                                                 15          2.      Discovery That Remains to Be Completed

                                                 16          The following discovery by the parties remains to be completed. The parties agree that

                                                 17 they are not limited to the discovery set forth below.

                                                 18          •       CapSpecialty will take the deposition of the defendants’ Rule 30(b)(6) witness and
                                                 19                  claim adjusters;

                                                 20          •       CapSpecialty will serve written discovery requests on State National and AXIS and
                                                 21                  may serve additional discovery requests on the remaining defendants;

                                                 22          •       The parties will disclose expert witnesses, will produce expert reports and possibly
                                                 23                  rebuttal reports to any expert reports produced by other parties; and

                                                 24          •       The parties will take the depositions of expert witnesses.
                                                 25          3.      Reasons Why Remaining Discovery Was Not Completed

                                                 26          The discovery that remains to be complete has not been and cannot be completed within

                                                 27 the time limits set by the current discovery due to the recent addition of two new parties to this

                                                 28 case on July 13, 2021. CapSpecialty will need to serve discovery on the new parties and still needs


                                                                                                     2 of 4
                                                      Case 2:20-cv-01382-JAD-VCF Document 51 Filed 08/17/21 Page 3 of 4




                                                  1 to take the depositions of all of the defendants Rule 30(b)(6) witnesses and claim adjusters.

                                                  2          4.      Proposed Schedule for Completing All Remaining Discovery

                                                  3          The parties hereby stipulate to the following schedule for completing all remaining

                                                  4 discovery:

                                                  5          Discovery Cut-Off Date.

                                                  6          The amended discovery cut-off date is February 9, 2022.

                                                  7          Fed. R. Civ. P. 26(a)(2) Disclosure (Experts).

                                                  8          Disclosures identifying experts and final expert reports shall be made by December 11,

                                                  9 2021. This is 60 days before the discovery cut-off date. Rebuttal expert disclosures shall be made
                                                 10 by January 11, 2022, which is 30 days after the initial disclosure of experts.

                                                 11          Dispositive Motions.
PAYNE & FEARS LLP




                                                 12          The parties shall have until March 13, 2022 to file dispositive motions, which is 30 days
               6385 S. RAINBOW BLVD, SUITE 220
                  LAS VEGAS, NEVADA 89118




                                                 13 after the close of discovery.
                      ATTORNEYS AT LAW


                         (702) 851-0300




                                                 14          Pretrial Order.
                                                 15          The Joint Pretrial Order shall be filed no later than April 12, 2022, which is thirty (30)
                                                 16 days after the date set for the filing of dispositive motions. In the event dispositive motions are

                                                 17 filed, the date for filing the Joint Pretrial Order shall be suspended until thirty (30) days after

                                                 18 decision on the dispositive motions or by further order of the Court.

                                                 19          Stipulations Regarding Limitations or Conditions or Additional Discovery.
                                                 20          The parties will proceed to engage in and supplement all discovery as permitted under the
                                                 21 Federal Rules of Civil Procedure and Local Court Rules of the District Court of Nevada,

                                                 22 including, but not limited to depositions, interrogatories, requests for production of documents,

                                                 23 requests for admissions and expert disclosures.

                                                 24          Extension or Modification of the Discovery Plan and Scheduling Order.
                                                 25          Applications to extend any date set by the discovery plan/scheduling order shall be received
                                                 26 by the Court twenty-one (21) days before the date fixed for completion of discovery, or within

                                                 27 twenty-one (21) days before the expiration of any extension thereof that may have been approved

                                                 28 by the Court.


                                                                                                       3 of 4
                                                      Case 2:20-cv-01382-JAD-VCF Document 51 Filed 08/17/21 Page 4 of 4




                                                  1    Dated: August 16, 2021                          Dated: August 16, 2021
                                                  2    PAYNE & FEARS LLP                               MORALES FIERRO & REEVES
                                                  3    By:      /s/ Sarah J. Odia                       By:      /s/ Laurence Near
                                                             Scott S. Thomas, Esq.                            Ramiro Morales, Esq.
                                                  4          Sarah J. Odia, Esq.                              Laurence Near, Esq.
                                                             6385 S. Rainbow Blvd., Ste. 220                  2151 Salvio Street, Ste. 280
                                                  5          Las Vegas, NV 89118                              Concord, CA 94520
                                                             Telephone: (702) 851-0300                        Telephone: (925) 288-1776
                                                  6
                                                       Attorneys for Plaintiff/Counter Defendant       Attorneys for Defendant Steadfast Insurance
                                                  7    Capitol Specialty Insurance Corporation         Company
                                                  8    Dated: August 16, 2021                          Dated: August 16, 2021
                                                  9    TYSON & MENDES                                  ARMSTRONG TEASDALE LLP
                                                 10    By:      /s/ Jeffrey Ballin                     By:       /s/ Michelle D. Alarie
                                                             Jeffrey Ballin, Esq.                             Kevin R. Stolworthy, Esq.
                                                 11          170 S. Green Valley Pkwy., Ste. 300              Michelle D. Alarie, Esq.
PAYNE & FEARS LLP




                                                             Henderson, NV 89012                              3770 Howard Hughes Pkwy., Ste. 200
                                                 12          Telephone: (702) 724-2648                        Las Vegas, NV 89169
               6385 S. RAINBOW BLVD, SUITE 220




                                                                                                              Telephone: (702) 678-5070
                  LAS VEGAS, NEVADA 89118




                                                 13
                      ATTORNEYS AT LAW


                         (702) 851-0300




                                                       Attorneys for Defendant RHP Mechanical          Attorneys for Defendant Arch Specialty
                                                 14    Systems                                         Insurance Company
                                                 15

                                                 16                                                ORDER
                                                 17

                                                 18          IT IS SO ORDERED.
                                                 19
                                                              8-17-2021
                                                 20 DATED:___________________________

                                                 21

                                                 22
                                                                                                   _______________________________________
                                                 23                                                UNITED STATES MAGISTRATE JUDGE
                                                 24

                                                 25

                                                 26

                                                 27

                                                 28


                                                                                                    4 of 4
